SECURITIES PURCHASE AGREEMENT


  

        This securities purchase agreement (this “Agreement”) is dated the date
stated on the signature page and is between PHOENIX INTERESTS, INC., a Nevada
corporation (the “Company”), and the undersigned (the “Buyer”).

        The parties agree as follows:

              1.       AGREEMENT TO PURCHASE.

              (a)       Purchase. The Buyer hereby purchases from the Company
the number of shares of the Company’s Series D preferred stock, par value $0.001
per share (the “Series D Preferred Stock”), stated on the signature page of this
Agreement (those shares, the “Preferred Shares”) and the number of shares of
common stock, par value $0.001 per share (the “Common Stock”), stated on the
signature page of this Agreement (those shares, the “Common Shares”). Each
Preferred Share will be purchased and sold together with 1,000 Common Shares,
and the Preferred Shares and the Common Shares will be separate securities at
the time of issuance. The Company has authorized the sale of the Preferred
Shares and the Common Shares. The Preferred Shares and Common Shares are
collectively referred to as the “Securities.”

              (b)       Purchase Price. The purchase price of one Preferred
Share is $94.50 and the purchase price of 1,000 Common Shares is $5.50. The
aggregate purchase price for the Preferred Shares and the Common Shares is
stated on the signature page of this Agreement, and the Buyer shall pay the
Company the purchase price for the Preferred Shares and the Common Shares by
wiring on the date of this Agreement immediately available funds as directed by
the Company.

              2.       BUYER REPRESENTATIONS AND RELATED UNDERTAKINGS.

              (a)       The Buyer is purchasing the Securities for its own
account for investment only and not with a view towards the public sale or
distribution thereof and not with a view to or for sale in connection with any
distribution thereof.

              (b)       The Buyer (i) is an “accredited investor“ as that term
is defined in Rule 501 of the General Rules and Regulations under the Securities
Act of 1933, as amended (the “1933 Act”), by reason of Rule 501(a)(3), (ii) is
experienced in making investments of the kind described in this Agreement and
the related documents, (iii) is able, by reason of the business and financial
experience of its officers (if an entity) and professional advisors (who are not
affiliated with or compensated in any way by the Company or any of its
affiliates or selling agents), to protect its own interests in connection with
the transactions described in this Agreement, and the related documents, and
(iv) is able to afford the entire loss of its investment in the Preferred
Shares.

              (c)       The Buyer shall only sell or offer to sell the Preferred
Shares pursuant to an effective registration under the 1933 Act or under an
exemption from registration.

              (d)       The Buyer understands that the Preferred Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that in order to determine the availability of those exemptions and the
eligibility of the Buyer to acquire the Preferred Shares Company is relying upon
the truth and accuracy of, and the Buyer’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of the Buyer set
forth herein and in the completed “Confidential Prospective Purchaser
Questionnaire” that the Buyer has submitted to the Company.

              (e)       The Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities that the
Buyer has requested. The Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries. Without limiting the generality of
the foregoing, the Buyer has also been provided with a copy of the following
Company filings (the “SEC Documents”): (1) the Quarterly Reports on Form 10-QSB
for the three fiscal quarters ended September 30, 2004, (2) the Annual Report on
Form 10-KSB for the fiscal year ended December 31, 2003, and (3) the Regulation
E offering circular filed with the SEC on November 26, 2004 (the “Offering
Circular”).

              (f)       The Buyer understands that its investment in the
Securities involves a high degree of risk.

              (g)       The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities.

              (h)       This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and is a valid and binding
agreement of the Buyer enforceable in accordance with its terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally.

              3.       COMPANY REPRESENTATIONS, ETC.

              The Company represents to the Buyer as follows:

              (a)       Certificate of Designations. The certificate of
designations of the Series D Preferred Stock in the form attached as Exhibit A
has been duly authorized by all necessary corporate action and filed in the
State of Nevada.

              (b)       Concerning the Common Stock. There are no preemptive
rights of any stockholder of the Company, as such, to acquire shares of Common
Stock.

              (c)       Reporting Company Status. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada that has elected to be regulated as a business development
company as defined in Section 2(a)(48) of the Investment Company Act of 1940, as
amended (the “1940 Act”) and it has the requisite corporate power to own its
properties and to carry on its business as now being conducted. The Company
qualified to make such an election at the time it was made and the Company has
complied in all material respects with the provisions of the 1940 Act applicable
to it and will continue to do so as long as any Preferred Shares are
outstanding. The Company is duly qualified as a foreign corporation to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary
other than those jurisdictions in which the failure to so qualify would not have
a material adverse effect on the business, operations, properties, or condition
(financial or otherwise) of the Company. The Company has registered its Common
Stock under section 12 of the Securities Exchange Act of 1934, as amended (the
“1934 Act”), and the Common Stock is listed and traded on the NASDAQ/OTC
Bulletin Board.

              (d)       Authorized Shares. The Preferred Shares, the Common
Shares, and the shares of Common Stock issuable on conversion of the Preferred
Shares (those shares, the “Conversion Shares”) have been duly authorized and,
when issued to Buyer, will be duly and validly issued, fully paid and
non-assessable and will not subject the holder thereof to personal liability by
reason of being such holder.

              (e)       Securities Purchase Agreement. This Agreement and the
transactions contemplated hereby have been duly and validly authorized by the
Company, this Agreement has been duly executed and delivered by the Company, and
this Agreement when executed and delivered by the Company will be a valid and
binding agreement of the Company enforceable in accordance with it terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally.

              (f)       Non-contravention. The execution and delivery of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated by this Agreement do not and will not conflict with or result in a
breach by the Company of any of the provisions of, or constitute a default
under, (i) the articles of incorporation or by-laws of the Company, (ii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or (iv) to its knowledge, order
of any court, United States federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over the Company or any
of its properties or assets, except any conflict, breach or default that would
not have a material adverse effect on the transactions contemplated herein. The
Company is not in violation of any material laws, governmental orders, rules,
regulations or ordinances to which its property, real, personal, mixed, tangible
or intangible, or its businesses related to such properties, are subject.

              (g)       Approvals. No authorization, approval or consent of any
court, governmental body, regulatory agency, self-regulatory organization, or
stock exchange or market is required to be obtained by the Company for the
issuance and sale of the Securities to the Buyer as contemplated by this
Agreement, except such authorizations, approvals and consents that have been
obtained.

              (h)       SEC Documents, Financial Statements. The Common Stock is
registered under to Section 12(g) of the 1934 Act and the Company has filed on a
timely basis all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC under the reporting requirements of the
1934 Act and 1940 Act, including material filed under section 13(a) or 15(d), in
addition to any registration statements and amendments thereto heretofore filed
by the Company with the SEC under the 1933 Act. The Company has not provided to
the Buyer any information that, according to applicable law, rule or regulation,
should have been disclosed publicly by the Company but has not been so
disclosed, other than with respect to the transactions contemplated by this
Agreement. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1933 Act, the 1934 Act or the
1940 Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to the SEC Documents, and none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC
Documents comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC or other
applicable rules and regulations with respect thereto. Those financial
statements have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements) and fairly present
in all material respects the financial position of the Company as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). The Company was eligible to file the Form 1-E Notification and
related Offering Circular and the filings comply in all material respects with
the requirements for filing such forms.

              (i)       Absence of Certain Changes. Since December 31, 2003,
there has been no material adverse change and no material adverse development in
the business, properties, operations, financial condition, or results of
operations of the Company, including without limitation any action or proceeding
by a governmental agency in which the Company is named as a respondent.

              (j)       Advisory Fees; Certain Use of Proceeds. Out of gross
proceeds received by the Company on sales of shares of Series D Preferred Stock
and Common Stock in the offering of which sale of the Securities forms a part,
the Company has an obligation to pay to Essex & York, Inc. a commission equal to
9% of those gross proceeds and an obligation to pay to CJR Capital, Inc. a
$50,000 fee with respect to legal and due diligence expenses and advisory
services rendered to the Company. In addition, among other uses, the Company
will be allocating $30,000 out of the proceeds to pay for consulting fees in
2005 and will be using $120,000 of the proceeds to pay interest on debt owed to
Pinnacle Investment Partners, L.P. In addition, the Company may exchange shares
of Preferred Stock for outstanding debt owed to Pinnacle.

              (k)       Full Disclosure. There is no fact known to the Company
(other than general economic conditions known to the public generally) or as
disclosed in the documents referred to in Section 2(g), that has not been
disclosed in writing to the Buyer that (i) would reasonably be expected to have
a material adverse effect on the business or financial condition of the Company
or (ii) would reasonably be expected to materially and adversely affect the
ability of the Company to perform its obligations pursuant to this Agreement.

              4.       CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

              (a)       Filings. The Company shall make all necessary filings in
connection with the sale of the Preferred Shares and the Common Shares to the
Buyer under any United States laws and regulations, or by any domestic
securities exchange or trading market, and to provide a copy thereof to the
Buyer promptly after such filing.

              (b)       Reporting Status. So long as the Buyer beneficially owns
any Preferred Shares, the Company shall file all reports required to be filed
with the SEC under section 13 or 15(d) of the 1934 Act, and the Company shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would permit
such termination, and will take all necessary action to comply with the rules
and regulations applicable to business development companies.

              (c)       Regulation E. The Company shall take all action to
necessary issue the Common Shares and the Conversion Shares under the exemption
from registration afforded by Regulation E promulgated under the 1933 Act, and
upon such issuance, the Common Shares and Conversion Shares will be able to be
sold by Buyer without registration under the 1933 Act.

              (d)       Restriction on Capital Raising. The Company shall not
raise capital before April 15, 2005, without the prior written consent of
holders of a majority of the outstanding shares of the Series D Preferred Stock,
which may not unreasonably be withheld, conditioned, or delayed.

              (e)       Compass Debenture. If it issues as of the date of this
Agreement shares of Series D Preferred Stock and Common Stock for an aggregate
purchase price of not less than $465,000, (1) the Company shall reserve from
those proceeds not less than $100,000 for purposes of repaying that amount of
the principal and interest outstanding on the debenture dated November 18, 2003,
issued by the Company to Compass Capital Group, Inc. and (2) thereafter, the
Company shall not issue under the exemption from registration afforded by
Regulation E promulgated under the 1933 Act any shares of Common Stock that it
issues on conversion of principal or interest outstanding on that debenture.

              5.       GOVERNING LAW: MISCELLANEOUS. This Agreement is governed
by the laws of the State of New York. A facsimile transmission of this signed
Agreement is legal and binding on all parties. This Agreement may be signed in
one or more counterparts, each of which will be deemed an original. The headings
of this Agreement are for convenience of reference and do not form part of, or
affect the interpretation of, this Agreement. If any provision of this Agreement
is invalid or unenforceable in any jurisdiction, that invalidity or
unenforceability will not affect the validity or enforceability of the remainder
of this Agreement or the validity or enforceability of this Agreement in any
other jurisdiction. This Agreement may be amended only by an instrument in
writing signed by the party against whom any amendment is sought to be enforced.
This Agreement, and the related agreements referred to herein, contain the
entire agreement of the parties with respect to the subject matter hereto,
superceding all prior agreements, understandings or discussions.

              6.       NOTICES. Any notice required or permitted hereunder shall
be given in writing (unless otherwise specified herein) and shall be deemed
effectively given, (i) on the date delivered, (a) by personal delivery, or (b)
if advance copy is given by fax, (ii) seven business days after deposit in the
United States Postal Service by regular or certified mail, or (iii) three
business days mailing by international express courier, with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
following address (with respect to the Company) or the address on the signature
page hereto (with respect to the Buyer), or at such other addresses as a party
may designate by ten days advance written notice to each of the other parties
hereto.

    COMPANY: PHOENIX INTERESTS, INC.
One River Point Plaza, No. 706
Jeffersonville, IN 47131
Telephone: 502-584-4434
Facsimile: 812-282-2152
 

    with a copy to: Lehman & Eilen LLP
50 Charles Lindbergh Boulevard
Suite 505
Uniondale, NY 11553
Attention: Hank Gracin, Esq.
Telephone: 516-222-0888
Facsimile: 516-222-0948
 

              7.       SUCCESSORS AND ASSIGNS. This Agreement is binding upon
and inures to the benefit of the parties and their respective successors and
permitted assigns.

              The Company and Buyer are signing this Agreement on the date
stated below.

        Date: ________________________, 2004

PHOENIX INTERESTS, INC.   THE BUYER           __________________________    
Name       By: __________________   __________________________             James
D. Tilton, Jr., President   __________________________     Signature          
Address: ___________________
                                 ___________________
                                 ___________________
               Number of Preferred Shares Purchased:          
__________________________                 Number of Common Shares Purchased:  
        __________________________                 Aggregate Purchase Price    
      $ ________________________